Exhibit 10.3

WAIVER AGREEMENT

This Waiver Agreement (the “Agreement”) is effective as of March 10, 2011 and is
being entered into by and between Motorola Mobility Holdings, Inc., Motorola
Mobility, Inc. and Scott A. Crum (the “Executive”).

 

  1. By offer letter dated June 16, 2010, the Executive was offered a position
as Senior Vice President, Human Resources, Mobile Devices and Home Business, by
Motorola, Inc. Included in the benefits provided to the Executive was coverage
under the Motorola, Inc. Senior Officer Amended and Restated Change in Control
Severance Plan (“Motorola Plan”). The Executive accepted the offer of
employment.

 

  2. Pursuant to the provisions of the Amended and Restated Employee Matters
Agreement between Motorola, Inc., Motorola Mobility Holdings, Inc. (f/k/a
Motorola SpinCo Holdings Corporation), and Motorola Mobility, Inc., the
Executive became an employee of Motorola Mobility, Inc. effective July 31, 2010.
Motorola Mobility Holdings, Inc., the parent company of Motorola Mobility, Inc.,
became an independent, publicly traded company on January 4, 2011.

 

  3. On February 15, 2011, the Board of Directors of Motorola Mobility Holdings,
Inc. adopted the Motorola Mobility Holdings, Inc. Change in Control Severance
Plan (“Motorola Mobility Plan”). Based on his position and participation in the
Motorola Plan, the Executive has been designated as a Legacy Plan Participant
under the Motorola Mobility Plan.

 

  4. In consideration of facilitating Motorola Mobility’s implementation of
improved severance benefit structures with respect to its executives, the
Executive has voluntarily agreed to waive his right to any Gross-Up Payment, as
defined in either the Motorola Plan or the Motorola Mobility Plan. Instead, he
agrees that in the event of a Change in Control, as defined in the Motorola
Mobility Plan, he will be provided with the benefits set forth in Section 4.4,
Limitation on Payments Under Certain Circumstances, of the Motorola Mobility
Plan.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

 

Scott A. Crum

/s/ Scott A. Crum

MOTOROLA MOBILITY HOLDINGS, INC. MOTOROLA MOBILITY, INC.

/s/ Scott Offer

Scott Offer Senior Vice President and General Counsel